Landon, J. (dissenting):
The bridge was an obstruction to the natural flow of the water, because it clogged up the bed-of the stream-with its seven.tiers of piling between the abutments. These piles were a standing notice to the defendant that it was. obstructing the natural flow of the stream. "Whether the old embankment of the railroad was a natu-. ral hill- ór a structure maintained by the defendant, it was a. standing notice to the defendant that when the stream was high .the-more dangerous .its bridge obstructions. Would become. The defendant had no right' to use its property to.the injury of the legal right- of - the plaintiff, and I think it did use it with notice that, it thereby risked doing in jury .to the plaintiff. (See opinion, Moody v. Village Saratoga Springs, post, p. 207.)
I advise reversal;
Judgment and order affirmed, with costs.